CORRECTED EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Akihiro Yamazaki on February 10, 2021.

The application has been amended as follows:
a. Claim 1, in the last line, after the limitation “the other side” examiner has inserted - - and that the air chamber is positioned in the base casing and outside the reduction gear casing - -.
b. Claim 8, in the last two lines, the limitation “the base casing on the other side, and the air chamber” has been changed to - - the base casing on the other side, the air chamber is positioned in the base casing and outside the reduction gear casing, and the air chamber - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a robot as defined by the claims, wherein a robot base is formed with a base casing and a gear reduction casing, a flange member separating the base casing and the gear reduction casing, the gear reduction casing having a sealed chamber .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658